Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The plaintiff declared upon a note made by one M’Kinley and one Campbell. To sustain the declaration, he offered in evidence a note signed H. B. M’Kinley and C. Campbell & Co.
No principle is better settled than that the allegations and *192proofs must correspond. In this ease the variance was in important and substantial particulars, and is, therefore, fatal.
The note should have been excluded on the objection of the defendant.
The judgment is reversed, and the cause remanded.